DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 08/10/2021.
Status of the Claims:
Claim(s) 1, 5-6, 9, 13, 15 has/have been amended.
Claim(s) 16-19 has/have been newly added.
Claim(s) 1-19 is/are pending in this Office Action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendments.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3-6 and 8-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0217719 to Parrish et al. (hereinafter Parrish) in view of US 2020/0357838 to Fukuyama et al. (hereinafter Fukuyama).

Regarding independent claim 1, Parrish teaches a camera module, comprising: 
a substrate (a substrate 105, see Fig. 1b); 
a sensing chip electrically connected with the substrate (a focal plane array (FPA) 101, see Fig. 1b), wherein the sensing chip comprises a sensing region (pixel array region for sensing, see par. [0050]); 
a lens module (lens housing 120, see par. [0050]), wherein the sensing chip is covered by the lens module (120 covers FPA 101, see Fig. 1B), and the sensing chip is arranged between the substrate and the lens module (FPA 101 between 105 and 120, see Fig. 1B), wherein when an external light beam passes through the lens module and projected on the sensing region, the sensing chip generates an image (captures images, see par. [0050]), and the lens module comprises a lens holder and a lens group supported on the lens holder (lens housing 120, which has provisions for a lens holder (see par. [0062]), comprises lens 130, which may include other optical elements (see par. [0050]), see Figs. 1A-1B); and 
Parrish teaches a piezoelectric ring structure which holds the lens and is deformable to provide fine focus, (see par. [0062]). But fails to clearly specify “a piezoelectric plate arranged between the substrate and the lens module, and beneath the lens holder and separated from the lens group, wherein when an electric power is provided to the piezoelectric plate, the piezoelectric plate is subjected to a deformation, so that the lens group focuses on the sensing region”.

References are analogous art and they are from the same field of endeavor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above camera module, as taught by Parrish, by incorporating the piezoelectric plate as taught by Fukuyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform accurate auto focus functions in a camera module as suggested by Fukuyama (see par. [0946]).

Regarding claim 3, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the lens module is a fixed-focus lens module (contemplates fixed-focus applications, see Parrish par. [0046]).

Regarding claim 4, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the camera module further comprises a driving chip, which is electrically connected between the substrate and the piezoelectric plate, wherein when the driving chip provides the electric power to the piezoelectric plate, the piezoelectric plate is subjected to the deformation (system control drives the piezoelectric ring, see Parrish par. [0072]).

Regarding claim 5, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein a top surface of the piezoelectric plate is connected with the lens holder of the lens module, and a bottom surface of the piezoelectric plate is connected with the substrate (see Fukuyama Fig. 88B).
	
Regarding claim 6, Parrish in view of Fukuyama teaches the camera module according to claim 5, wherein the top surface of the piezoelectric plate is connected with the lens holder of lens module through a glue (Parrish teaches the use of glue as a bonding agent, see par. [0011]).

Regarding claim 8, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the piezoelectric plate has a hollow structure, and the sensing chip is enclosed by the hollow structure (ring structure, see Parrish par. [0062], plate with opening, see Fukuyama Fig. 88A).

Regarding claim 9, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the lens group comprises at least one optical lens (lens 130 is a single element that may include other optical elements, see Parrish par. [0050]).
	
Regarding claim 10, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the substrate is a flexible printed circuit board, a rigid-flex board, a copper clad laminate or a ceramic substrate (can be flexible or rigid, see Parrish par. [0053]).

Regarding claim 11, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the camera module further comprises a memory, and a value of the electric power provided to the piezoelectric plate is stored in the memory (includes memory for storing calibration data, see Parrish par. [0055]).

Regarding claim 12, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the camera module is included in a portable electronic device and a vehicular electronic device (can be implemented in smartphones, see Parrish par. [0056] and infrared uses typically used in vehicles, see Parrish par. [0039]).

Regarding independent claim 13, Parrish teaches a calibration method for a camera module, the camera module comprising a substrate (a substrate 105, see Fig. 1b), a sensing chip (focal plane array 101, see Fig. 1B), a lens module (lens housing 120, see par. [0050]) and a piezoelectric plate (piezoelectric ring structure which holds the lens and is deformable to provide fine focus, see par. [0062]), the sensing chip being electrically connected with the substrate (see Fig. 1B), the sensing chip being covered by the lens module and arranged between the substrate and the lens module (see Figs. 1A-1B), the lens module comprising a lens holder and a lens group supported on the lens holder (lens housing 120, which has provisions for a lens holder (see par. [0062]), comprises lens 130, which may include other optical elements (see par. [0050]), see Figs. 1A-1B),… the calibration method comprising steps of:
if a spacing distance between the lens group and the sensing chip does not match a focal length of the lens group, acquiring a value of an electric power for driving the deformation of the piezoelectric plate to have the spacing distance between the lens group and the sensing chip match the focal length of the lens group (fixing the separation between the lens and the imaging array during manufacture, see par. [0041, 0047-0048, 0062]); 
storing the value of the electric power (includes memory for storing calibration data, see par. [0055]); and 

Parrish teaches a piezoelectric ring structure which holds the lens and is deformable to provide fine focus, (see par. [0062]). But fails to clearly specify “the piezoelectric plate being arranged between the substrate and the lens module, and beneath the lens holder and separated from the lens group”.
However, Fukuyama teaches a camera module comprising a piezoelectric plate structure 422 (shown as 422a and 422c in Fig. 88B), arranged between the module substrate 111 and the lens module 112, beneath the lens holder 11 and separated from the lens group, see Fig. 88B.  The piezoelectric plate bends when a predetermined voltage is applied in order to move in the optical axis direction, see par. [0951].
References are analogous art and they are from the same field of endeavor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above camera module, as taught by Parrish, by incorporating the piezoelectric plate as taught by Fukuyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform accurate auto focus functions in a camera module as suggested by Fukuyama (see par. [0946]).

Regarding claim 14, Parrish in view of Fukuyama teaches the calibration method according to claim 13, wherein the value of the electric power is stored in a memory of the camera module (includes memory for storing calibration data, see Parrish par. [0055]).
	
Regarding claim 15, Parrish in view of Fukuyama teaches the calibration method according to claim 13, wherein the lens group comprises at least one optical lens (lens 130 is a single element that may include other optical elements, see Parrish par. [0050]).

Regarding claim 17, Parrish in view of Fukuyama teaches the camera module according to claim 1, wherein the piezoelectric plate is separated from the lens holder (the are separated, see Fukuyama Fig. 88B).

Regarding claim 18, Parrish in view of Fukuyama teaches the camera module according to claim 8, wherein the lens holder has an opening, and a vertical projection area of the opening of the lens holder is greater than a vertical projection area of the hollow structure of the piezoelectric plate (lens holder opening is greater than piezoelectric plate opening, see Fukuyama Figs. 88A and 88B).

Regarding claim 19, Parrish in view of Fukuyama teaches the camera module according to claim 8, wherein a vertical projection area of the hollow structure of the piezoelectric plate is equal to a vertical projection area of the sensing chip (Fukuyama Fig. 88B shows the openings as equal).

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of Fukuyama as applied to claim 1 above, and further in view of US 2020/0393637 to Ryoo et al. (hereinafter Ryoo).
	
Regarding claim 2, Parrish in view of Fukuyama teaches the camera module according to claim 1.
But fails to clearly specify “wherein the piezoelectric plate is a piezoelectric ceramic plate or a macro fiber composite (MFC) structure”.
However, Ryoo teaches an optical system comprising a piezoelectric driving assembly wherein the piezoelectric plate is a piezoelectric ceramic plate (see pars. [0002, 0150]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the above camera, as taught by Parrish in view of Fukuyama, by incorporating the piezoelectric ceramic plate, as taught by Ryoo.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve miniaturization for smartphone use as suggested by Ryoo (see pars. [0003-0004, 0373).
	
Regarding claim 7, Parrish in view of Fukuyama teaches the camera module according to claim 5.
But fails to clearly specify “wherein the bottom surface of the piezoelectric plate is connected with the substrate through a surface mount technology, or the bottom surface of the piezoelectric plate is connected with the substrate through an adhesive”.
However, Ryoo teaches an optical system comprising a piezoelectric driving assembly that is bonded to the substrate via bonding element 2-400 (see Fig. 14).
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to piezoelectric driving assemblies for optical system.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the above camera, as taught by Parrish in view of Fukuyama, by incorporating the piezoelectric mounting, as taught by Ryoo.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve miniaturization for smartphone use as suggested by Ryoo (see pars. [0003-0004, 0373).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the camera module according to claim 1, wherein the piezoelectric plate is in contact with the sensing chip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698